HARRY T. EDWARDS, Circuit Judge,
concurring:
Although I agree with the conclusion in part III of the majority opinion, that “[t]he rescission of Modified Standard 208 on the grounds stated by NHTSA was arbitrary and illogical,” maj. op. at 230, I rely principally on the reasons indicated in part III— A. Certain of the observations made in part III-B of the majority opinion appear to be irrefutable, but I do not accept them as a basis for decision in this case. With this one exception, I fully concur in the excellent opinion of Judge Mikva.
By way of emphasis, I think it important to highlight a theme that is implicit throughout the majority opinion. This case involves highly controversial issues that are seen to be critically important to various and competing interest groups. The role of the court is not to write or rewrite Federal Motor Vehicle Safety Standards, or to support a particular interest'group, or to weigh alternative solutions to economic problems, or to respond to the political climate of the day. The. role of the court — plain and simple — is to enforce the mandate of Congress as expressed in the National Traffic and Motor Vehicle Safety Act and, thus, to determine whether the action of NHTSA reflects “reasoned decisionmaking that is the essence of lawful administrative action.” Maj. op. at 209. This judicial role does not change when the court, as here, is confronted with a hotly contested and highly controversial case. The court, thus, does not become a rubberstamp for lawless agency action merely because the questions posed are difficult or sensitive.
As Judge Mikva has so ably indicated in his exhaustive majority opinion, the decision of NHTSA is long on words and short on reasoned decisionmaking. Indeed, the agency decision appears to be nothing more than a determined effort to achieve a particular result without regard to the facts at hand. Plainly, this is not reasoned decision-making, and it cannot be sanctioned by this court.
We express no judgment on the proper outcome of this case and, therefore, we do *207not seek to substitute our judgment for that of the agency. Rather, as is our responsibility, we reverse here to require the agency to act in accordance with the will of Congress and pursuant to reasoned decision-making.